DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see arguments, filed 10/25/2021, with respect to the rejection of claims 1-19 have been fully considered and are persuasive.  The rejection of claims 1-19 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
An electronic component comprising: a multilayer capacitor including a capacitor body having first and second surfaces opposing each other in a third direction, third and fourth surfaces connected to the first and second surfaces and opposing each other in a first direction, and fifth and sixth surfaces connected to the first and second surfaces, connected to the third and fourth surfaces, and opposing each other in a second direction, the multilayer capacitor including first and second external electrodes respectively disposed on the third and fourth surfaces; and an interposer disposed on a side of the first surface of the multilayer capacitor, wherein the capacitor body includes a plurality of dielectric layers, and pluralities of first internal electrodes and second internal electrodes alternately stacked in the second direction with the dielectric layers interposed therebetween, the plurality of first and second internal electrodes are exposed through the third and fourth surfaces of the capacitor body, respectively, wherein 0.95≤{(Wm1+Wm2)/Wa}/{(Lm1+Lm2)/La}≤4.93, in which Lm2 is a distance between the first internal electrodes and the fourth surface of the capacitor body, Lm1 is a distance wherein 0.207≤(Wm1+Wm2)/Wa.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein 0.207≤(Wm1+Wm2)/Wa” in combination with the other claim limitations. 

Regarding independent claim 12, the prior art fails to teach or suggest, alone or in combination:
An electronic component comprising: a body comprising a plurality of first internal electrodes and a plurality of second internal electrodes that are alternately stacked to overlap with each other in a second direction, the first and second internal electrodes having dielectric layers interposed therebetween, wherein 0.95≤{(Wm1+Wm2)/Wa}/{(Lm1+Lm2)/La}≤4.93, in which Lm1 and Lm2 are distances between a region of overlap of the first and second internal electrodes and respective side surfaces of the body opposing each other in a first direction orthogonal to the second direction, La is a length of the region of overlap of the first and second internal electrodes in the first direction, Wm1 and Wm2 are distances between a region of overlap of the first and second internal electrodes and respective side surfaces of the body opposing each other in a third direction orthogonal to the first and second directions, and Wa is a length of the region of overlap of the first and second internal electrodes in the third direction, and wherein 0. 207≤(Wm1+Wm2)/Wa.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein 0. 207≤(Wm1+Wm2)/Wa” in combination with the other claim limitations. 

Regarding independent claim 22, the prior art fails to teach or suggest, alone or in combination:
An electronic component comprising: a body comprising a plurality of first internal electrodes and a plurality of second internal electrodes that are alternately stacked to overlap with each other in a second direction, the first and second internal electrodes having dielectric layers interposed therebetween, wherein 1.73≤ {(Wm1+Wm2)/Wa}/{(Lm1+Lm2)/La}≤4.93, in which Lm1 and Lm2 are distances between a region of overlap of the first and second internal electrodes and respective side surfaces of the body opposing each other in a first direction orthogonal to the second direction, 7Application No. 16/850,5 83 La is a length of the region of overlap of the first and second internal electrodes in the first direction, Wm1 and Wm2 are distances between a region of overlap of the first and second internal electrodes and respective side surfaces of the body opposing each other in a third direction orthogonal to the first and second directions, and Wa is a length of the region of overlap of the first and second internal electrodes in the third direction.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein 1.73≤ {(Wm1+Wm2)/Wa}/{(Lm1+Lm2)/La}≤4.93” in combination with the other claim limitations. 

Cited Prior Art
KITANO et al (US 2016/0049247) teaches relevant art in Fig. 1-18.
HATTORI et al (US 2015/0270068) teaches relevant art in Fig. 3.
SUGITA et al (US 2016/0049255) teaches relevant art in Fig. 2-3.
PARK et al (US 2015/0122534) teaches relevant art in Fig. 2.
AHN et al (US 2015/0041195) teaches relevant art in Fig. 1. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848